Citation Nr: 0414852	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  98-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
October 1995.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issue on appeal.  This 
claim was remanded in July 1999 and September 2000 for 
further development.  The veteran also presented hearing 
testimony before the undersigned at the Central Office in 
April 1999 and again in April 2000.   

This case is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has been diagnosed with dysthymic disorder as 
preexisting service that increased in severity during her 
period of active duty.  

3.  The veteran has major depressive disorder that had its 
onset during active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred and aggravated 
by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim for benefits.  

Under pertinent criteria, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306(b).  

The veteran claims, in essence, that she has an acquired 
psychiatric disability as a result of her active duty 
service.  In May 1986, the veteran underwent an enlistment 
examination.  Clinical evaluation showed the veteran was 
psychiatrically normal.  

Service medical records show that the first time the veteran 
was seen in service for a mental health reason was in 
December 1990.  She was seen with her husband and separately.  
She was tearful, but the remainder of the examination was 
within normal limits.  The assessment was mental 
maladjustment and post-traumatic stress disorder (PTSD).  In 
January 1991, she was seen for follow-up to discuss coping 
with mental problems.  The same diagnosis was given and it 
was noted that she was making plans for a divorce.  

Throughout service, she was seen in the mental health clinic 
on numerous occasions.  Specifically, she underwent 
detoxification for alcohol in 1993 and she was noted to have 
several diagnoses such as dysthymia, rule out bipolar 
disorder, personality disorder, major depression, and alcohol 
abuse.  

The veteran underwent separation examination in 
September 1995.  In the Report of Medical History, the 
veteran described her health as very well.  However, she 
indicated "yes" when asked have you ever had or have you 
now frequent trouble sleeping and depression or excessive 
worry.  The examiner indicated that these conditions occurred 
in 1995, and were secondary to stress.  He stated that the 
conditions were not treated and there were no complications, 
no sequelae (NCNS).  

In January 1996, a notation was made in the veteran's service 
medical records.  It was noted that she was initially seen at 
Seymour Johnson AFB mental health clinic presenting problems 
of alcohol abuse, marital and legal problems, depressive 
symptoms, crises, and occupational problems.  The initial 
diagnoses were alcohol abuse, dysthymia, and passive-
aggressive traits.  She was seen for a total of 18 sessions 
from May 1993 to October 1995.  She underwent group therapy 
and alcohol rehabilitation.  During therapy, alcohol abuse, 
potential discharge from the military, and her husband's 
conviction for drug offenses were discussed.  At the time her 
case was closed, she was determined to be stable.  The 
closing diagnoses were dysthymia, alcohol abuse, marital 
problems, occupational problems, and passive-aggressive 
traits.  

After service, the veteran underwent VA examination in 
May 1996.  It was noted that she saw a psychiatrist in 
service, underwent alcohol rehabilitation, and at the time of 
the examination, was not currently in treatment.  Mental 
status examination revealed the veteran was alert and 
oriented and neatly groomed.  Her speech was coherent.  There 
was no evidence of delusions or hallucinations.  She related 
she did become paranoid at times when she had a lot of energy 
and could not sleep.  She described manic type of behavior.  
Her sleep pattern was described as poor.  She had no interest 
in doing things and felt guilty about things.  She felt 
guilty about her drinking, she described poor energy and 
concentration, and her sex drive was down.  She indicated 
that life was not worth living but she did not have any 
active suicidal ideation.  She believed she needed 
psychiatric treatment.  The diagnostic impression was 
alcoholism and rule out bipolar disorder.  

The veteran testified at a Central Office hearing before the 
undersigned in April 1999.  She related that on entrance into 
service, she was happy to be a part of the Air Force.  She 
stated that her efficiency reports were good from 1986 to 
1992, except when she was going through her first divorce.  
She indicated that stress, the workplace, her mother's 
diagnosis of cancer, her father's death, and orders to be 
sent to a remote location, created her stress and depression.  
She also testified that she did not complain on separation 
because she just wanted to leave the military.  She also 
related that she did not drink since leaving the military.  

The veteran underwent a VA examination in September 1999.  
The examiner indicated that right from the start of the 
interview, the veteran exhibited an angry affect and was 
difficult to establish a rapport with.  She related she saw a 
psychiatrist in service and underwent alcohol rehabilitation.  
She related that at the time of the examination, she was in 
treatment at the Orlando, Florida VA mental health clinic and 
was on medication.  Mental status examination revealed that 
at the beginning of the interview the veteran was hostile, 
but as the interview progressed, she became more engaging.  
Her speech was productive, coherent, and organized.  Her mood 
was described as "a mess."  Her affect ranged from obvious 
anger to crying.  Memory, concentration, and calculations 
were fair.  She denied suicidal or homicidal ideation.  She 
denied auditory or visual hallucinations, delusions, or ideas 
of reference.  Insight and judgment seemed fair.  The veteran 
denied any current symptoms of mania.  There was no evidence 
of psychosis.  The examiner stated that the veteran endorsed 
signs and symptoms consistent with depression at the time of 
the examination.  It was the opinion of the examiner that the 
veteran's alcohol problems preceded her depressive symptoms 
in the military service by several years.  She reported 
drinking heavily around 1987, subsequently underwent 
rehabilitation between the years of 1993 and 1994, and the 
problems she related as detrimental to her mental health in 
precipitating her depression were around 1995.  It was the 
opinion of the examiner that a diagnosis of major depression, 
bipolar disorder, in the face of severe and continuous 
alcohol consumption, was not warranted.  It was also the 
opinion of the examiner that the mental problems that the 
veteran experienced in the military were the direct result of 
her alcohol abuse.  The pertinent diagnoses were alcohol 
dependence, in full sustained remission, and major depressive 
disorder.  

The veteran provided testimony at a Central Office hearing 
before the undersigned in April 2000.  She provided 
essentially the same testimony as during the April 1999 
hearing.  She requested that additional records be sought on 
behalf of her claim.  

VA outpatient treatment records from March 1997 to April 2000 
indicate that the veteran had ongoing treatment for 
psychiatric purposes through VA.  

In February 2001, pursuant to the Board's September 2000 
remand, an addendum was written to the veteran's 
September 1999 VA examination.  The examiner noted the 
veteran's sustained remission from alcohol.  He related that 
at that time, the veteran appeared to have a mood disorder, 
most likely chronic major depression.  She also was noted to 
have significant personality traits.  The examiner indicated 
that it was quite likely that the veteran experienced 
depressive symptoms while in the military.  These mental 
problems, according to the examiner, were most likely a 
direct result of her alcohol  dependence which predated her 
mental problems by several years, as well as the result of 
the disciplinary problems that she had during that time.  A 
diagnosis of major depression or bipolar disorder, according 
to the examiner, in the face of chronic severe alcohol use 
was definitely not warranted.  

In August 2003, at the request of the undersigned, a 
Veteran's Health Administration (VHA) specialist's opinion 
was performed.  The examiner indicated, in pertinent part, 
that he had reviewed the veteran's entire case file in order 
to determine a diagnostic assessment conclusion, probable 
time of onset of each disorder, with a discussion of the 
pertinent facts and medical principles.  The examiner 
indicated that the overall "shape" of the argument 
regarding the service connection for a mood disorder (whether 
it be dysthymic disorder, major depressive disorder, or 
bipolar disorder) seems to revolve around the issue of 
alcohol dependence having "caused" the mood disorder.  A 
careful review of the record revealed several allusions to 
the possibility of childhood sexual abuse, linking the 
history to rage episodes and to psychological or psychiatric 
treatment.  The examiner stated that in his professional 
opinion, it was more likely than not that the appellant had 
the traumatic childhood life-event antecedents commonly 
associated with childhood alcohol abuse and childhood mood 
disorder, and that these childhood disorders repeatedly 
manifested as adulthood alcohol dependence and major 
depressive disorder, especially in response to adulthood 
stressful life events, including those occurring during her 
military service.  Dysthymic disorder may coexist as a 
chronic condition with major depressive disorder as an 
episodic condition, the so-called "double depression."  In 
the examiner's opinion, the diagnosis of "bipolar disorder" 
was based on the family history of the same in the veteran's 
mother and the veteran's "mood swings."  Such mood lability 
was just as likely to result from childhood abuse history as 
from genuine bipolar disorder, which was only very 
infrequently rendered in the file.  The examiner also 
believed that the veteran had a psychiatric condition that 
had its onset in service and also had an exacerbation of a 
preexisting condition.  His diagnosis was dysthymic disorder, 
early onset (preexisting military service and exacerbation 
during military service).  The early onset "specifier should 
be used if the onset of the dysthymic symptoms occurred 
before age 21 years.  Such individuals were more likely to 
develop subsequent major depressive episodes."  Other 
diagnoses rendered were major depressive disorder, recurrent 
(onset during military service), and alcohol dependence, 
without physiological dependence (preexisting military 
service and exacerbation during military service).  The 
veteran's GAF was likely in the 50s.  

After a thorough review of the record, it is clear that the 
veteran presently has an acquired psychiatric disorder.  She 
was diagnosed in service, received treatment in service, was 
diagnosed shortly after service, and continues to have 
psychiatric treatment in the VA mental health clinic with 
psychiatric diagnoses rendered.  She has been variously 
diagnosed, and has also had examiner's that associated her 
psychiatric diagnoses to her alcohol dependence.  Although 
she indicated that she had depression or excessive worry, and 
frequent trouble sleeping on her separation examination of 
September 1995, the examiner indicated that she was 
clinically evaluated as psychiatrically normal.  Also, the VA 
examiner who examined her in 1999 and provided an addendum in 
2001, indicated on both occasions that the veteran was in 
sustained remission from alcohol, but attributed her 
psychiatric disorders, although active, to her alcohol 
dependence.  The most recent medical evidence was provided by 
a medical specialist from VA.  He indicated, in pertinent 
part, that the veteran has a dysthymic disorder that 
preexisted service and was exacerbated by service and also 
has a major depressive disorder, recurrent, that had its 
onset during service.  He also indicated that attempting to 
assign specific episodes of alcohol dependence exacerbations 
or major depressive episodes superimposed on chronic 
dysthymia seemed to constitute a fruitless exercise, since 
the real issue is the veteran's major depressive disorder, 
which clearly had its onset during service.  Based on the 
foregoing, service connection for an acquired psychiatric 
disorder, whether in service or aggravated by service, is 
warranted.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



